IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,287-01


                       EX PARTE PAUL EDWARD JOHNSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 20150D05061-41-1 IN THE 41ST DISTRICT COURT
                             FROM EL PASO COUNTY


         Per curiam.

                                             ORDER

         Applicant was convicted of murder (Count I) and aggravated assault with a deadly weapon

(Count II) and sentenced to forty years’ imprisonment for Count I and ten years’ imprisonment for

Count II, to run concurrently. Applicant’s ten-year sentence for Count II was suspended, and he was

placed on community supervision for ten years. Applicant’s convictions were affirmed by the Eighth

Court of Appeals. Johnson v. State, No. 08-17-00156-CR (Tex. App.—El Paso Aug. 9, 2019) (not

designated for publication). Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         This Court has made an independent review of the record. Regarding the conviction in Count
                                                                                                  2

I, Applicant does not show entitlement to habeas relief. Regarding Count II, because the trial court

probated the sentence, Applicant must raise his collateral challenge in the trial court pursuant to

Article 11.072 of the Code of Criminal Procedure.

       As to Count I, this Court denies habeas relief. As to Count II, Applicant’s habeas claims are

dismissed.



Filed: August 25, 2021

Do not publish